Syllabus by
MATTHIAS, J.
CHILDREN-Constitutional Law (140 S)
(100 A) Where in a proceeding for the adoption of a child of divorced parents the consént of the parent to whom the sole custody of such child had been awarded is duly given and the court which granted such decree approves the same as provided by Section 8025, General Code, the consent of the other parent is not required.
Such provisions of the statute are not in controvention of either the state or federal constitution.
Marshall, CJ, Kinkade, Robinson, Jones, Day and Allen, JJ, concur.